EXHIBIT 10.24

AMENDMENT OF AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDMENT OF AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Amendment") is
made and entered into as of December ____, 2008 by and between STATE BANCORP,
INC., a New York business corporation (the "Company"), STATE BANK OF LONG
ISLAND, a banking corporation organized and operating under the laws of the
State of New York (the "Bank"), and THOMAS M. O'BRIEN, an individual (the
"Executive").

W I T N E S S E T H

WHEREAS, the parties hereto made and entered into an Amended and Restated
Employment Agreement as of December 10, 2007 ( the "Agreement"); and

WHEREAS, the Company is considering participation in the Capital Purchase
Program ("CPP") of the U.S. Treasury ("UST") authorized under the Emergency
Economic Stimulus Act of 2008 ("EESA") under which program it would enter into,
among other documents, a Securities Purchase Agreement ("Purchase Agreement")
with UST; and

WHEREAS, pursuant to section 111(b) of EESA and the standard terms of the
Purchase Agreement, the Company and the Bank are required to meet standards
promulgated under section 111(b) of EESA in 31 C.F.R. Part 30 for executive
compensation to its senior executive officers, as defined in 31 C.F.R. Part 30;
and

WHEREAS, executive compensation of senior executive officers, such as
compensation of the Executive as described in the Agreement, would be required
to meet the standards of section 111(b) of EESA and 31 C.F.R. Part 30 thereunder
by the closing date of the Purchase Agreement; and

WHEREAS, the parties hereto desire to amend the Agreement for compliance with
section 111(b) of EESA and 31 C.F.R. Part 30 thereunder; and

WHEREAS, pursuant to section 31 of the Agreement, the parties may modify the
Agreement by means of a signed writing;

NOW, THEREFORE, in consideration of the benefits each party hereto receive as a
result of any investment of the UST in the Company, and in consideration of the
premises and the mutual covenants and obligations hereinafter set forth, the
parties hereto hereby agree as follows:

1.

The Agreement is amended to add a section 34 to the end of the Agreement, to
read in its entirety as follows:

 

 

“34.

Compliance with the Emergency Economic Stabilization Act of 2008.

In the event the Company issues any debt or equity to the United States Treasury
("UST") pursuant to the Capital Purchase Program (the "CPP") implemented under
the Emergency Economic Stabilization Act of 2008 ("EESA"), the following
provisions shall take


--------------------------------------------------------------------------------





precedence over any contrary provisions of this Agreement or any other
compensation or benefit plan, program, agreement or arrangement in which the
Executive participates:

(a)       The Executive shall repay to the Company any bonus or incentive
compensation paid or accrued to the Executive while (i) the Executive is a
senior executive officer (within the meaning of 31 C.F.R. Part 30) ("Senior
Executive Officer") and (ii) the UST holds any debt or equity interest in the
Company acquired under the CPP (such period, the "CPP Compliance Period"), if
and to the extent that such bonus or incentive compensation was paid on the
basis of earnings, gains, or other criteria (each, a "Performance Criterion,"
and in the aggregate, "Performance Criteria") that are later proven to be
materially inaccurate. A Performance Criterion shall be proven to be materially
inaccurate if so determined by a court of competent jurisdiction or in the
written opinion of the Accounting Firm or, if the Accounting Firm is unable to
provide the determination, an independent attorney or firm of certified public
accountants selected by the Company and approved by the Executive (which
approval shall not be unreasonably withheld or delayed), which determination
shall both state the accurate Performance Criterion and that the difference
between the accurate Performance Criterion and the Performance Criterion on
which the payment was based is material (a "Determination"). Upon receipt of a
Determination, the Company may supply to the Executive a copy of the
Determination, a computation of the bonus or other incentive compensation that
would have been payable on the basis of the accurate Performance Criterion set
forth in the Determination (the "Determination Amount") and a written demand for
repayment of the amount (if any) by which the bonus or incentive compensation
actually paid exceeded the Determination Amount.

(b)       (i)      If the Executive's employment terminates in an "applicable
severance from employment" (within the meaning of 31 C.F.R. Part 30) during the
CPP Compliance Period, then payments to the Executive that are contingent on
such applicable severance from employment and designated to be paid during the
CPP Compliance Period shall be limited, if necessary, to the maximum amount
which may be paid without causing any amount paid to be an "excess parachute
payment" within the meaning of section 280G(b)(1) of the Code, as modified by
section 280G(e) of the Code, referred to as a "golden parachute payment" under
31 C.F.R. Part 30 (the "Maximum Payment Amount"). Any reduction in payments
required to achieve such limit shall be applied to all payments otherwise due
hereunder in the reverse chr onological order of their payment dates, and where
multiple payments are due on the same date, the reduction shall be apportioned
ratably among the affected payments. The required reduction (if any) shall be
determined in writing by the Computation Advisor or, if the Computation Advisor
is unable to provide the determination, by an independent attorney or firm of
certified public accountants selected by the Company and approved by the
Executive (which approval shall not be unreasonably withheld or delayed).

 

--------------------------------------------------------------------------------



          (ii)      The aggregate amount by which payments designated to be paid
during the CPP Compliance Period are reduced pursuant to section 34(b)(i) (the
"Unpaid Amount") shall be delayed to and shall be paid on the first business day
following the last day of the CPP Compliance Period. Pending payment, the Unpaid
Amount shall be deposited in a Rabbi Trust. Payment of the Unpaid Amount shall
include any investment earnings on the assets of the Rabbi Trust attributable to
the Unpaid Amount.

This section 34 shall be operated, administered and construed to comply with
section 111(b) of EESA as implemented by guidance or regulation thereunder that
has been issued and is then in effect as of the closing date of the agreement,
if any, by and between the UST and the Company, under which the UST acquires
equity or debt securities of the Company under the CPP (such date, if any, the
"Closing Date," and such implementation, the "Relevant Implementation"). If
after such Closing Date the clawback requirement of section 34(a) shall not be
required by the Relevant Implementation of section 111(b) of EESA, such
requirement shall have no further effect. If after such Closing Date the
limitation on golden parachute payments under section 34(b)(i) shall not be
required by the Relevant Implementation of section 111(b) of EESA, such
limitation shall have no further effect and any Unpaid Amount delayed under
section 34(b)(ii) shall be paid on the earliest date on which the Company
reasonably anticipates that such amount may be paid without violating such
limitation.”

 

IN WITNESS WHEREOF, the Company and the Bank have caused this Amendment to be
executed and the Executive has hereunto set his hand, all as of this day and
year above written.

 

      THOMAS M. O’BRIEN       STATE BANCORP, INC.      

 

By:

 

  Name:     Title:           STATE BANK OF LONG ISLAND         By:

 

  Name:     Title:  

 

--------------------------------------------------------------------------------